  Case 2:19-cv-00048-LGW-BWC Document 56 Filed 09/03/20 Page 1 of 1

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                       IN THE UNITED STATES DISTRICT COURT                             United States District Court

                      FOR THE SOUTHERN DISTRICT OF GEORGIA                         By casbell at 9:08 am, Sep 03, 2020

                               BRUNSWICK DIVISION


 DINETHA L. RAYNER, individually and as
 administratrix of the Estate of Kelsey Jerome
 Rayner, Sr.,

                Plaintiff,                                   CIVIL ACTION NO.: 2:19-cv-48

         v.

 SHERIFF MARK MELTON, et al.,

                Defendants.


                                            ORDER

       The Court issued the Third Amended Scheduling Order in this case on August 19, 2020.

Doc. 55. Upon review of this Court’s docket, it was discovered the Court inadvertently provided

two different motions deadlines in this case, April 9 and May 7, 2021. Id. at 2. To correct this

scrivener’s error and to avoid any confusion, the Court clarifies the parties’ deadline to file all

motions, excluding motions in limine, shall be May 7, 2021.

       SO ORDERED, this 3rd day of September, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
